Citation Nr: 0710541	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1942 to September 1943.  The 
veteran died in December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  

The Board notes that correspondence dated in May 2006 was 
received and appears to be in reference to claims unrelated 
to the present appeal.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died in December 2003 as a result of 
respiratory insufficiency due to lung cancer; the approximate 
interval between onset and death was months.

3.  The persuasive evidence of record demonstrates a disease 
or injury which caused or contributed to the veteran's death 
was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in March 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  As the appellant has not provided any 
final hospital records or specific information about the 
veteran's treatment during his terminal illness, there is no 
apparent disagreement as to the immediate and consequent 
causes of death listed on his death certificate.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases (including malignant tumors) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran's death 
in December 2003 as a result of respiratory insufficiency due 
to lung cancer was caused or materially affected by his 
respiratory problems during active service.  Service medical 
records show that the veteran was provided various 
respiratory disorder diagnoses, including acute bronchial 
asthma in April 1942, acute bronchitis in June 1942, mild 
chronic catarrhal bronchitis, moderate lower lobe 
bronchiectasis and inflammatory bronchial polyp in October 
1942, benign left main bronchus adenoma in February 1943, and 
recurrent left bronchus adenoma in September 1943.  Records 
show a benign adenoma was surgically removed in January 1943.  
The veteran was discharged for disability in September 1943.

VA examination in September 1944 included a diagnosis of 
chronic bronchitis.  It was noted there was no evidence of 
bronchial adenoma.  X-rays revealed an area of infiltration 
at the periphery of the right lung field and an area of 
fibrous infiltration extending out from the hila to the 
second lung zone.  There were a few scattered fine 
calcifications about the hila regions.  

Service connection was established for chronic bronchitis in 
a September 1944 rating decision.  A 10 percent disability 
rating was assigned effective from September 24, 1943. 

VA examination in October 1945 included a diagnosis of 
chronic bronchitis.  X-rays revealed the lung fields were 
clear.  A March 1949 X-ray examination report noted findings 
suggestive that the veteran may have had a slight 
peribronchial reaction or a slight pneumonitis in the lower 
periphery of the right chest which had cleared.

The veteran's death certificate reported respiratory 
insufficiency as the immediate cause of death due to or as a 
consequence of cancer of the lung.  The interval between 
onset and death was months.  It was noted no autopsy was 
performed.  

In April 2005, the claims folder was referred to a VA 
physician for an opinion regarding the relationship between 
the veteran's service connected bronchitis and the lung 
cancer that caused his death.  A VA physician found, based 
upon a careful review of the claims file, that there was no 
relationship between service and the veteran's cause of 
death.  The examiner stated that it was more than likely that 
the veteran "succumbed secondary to lung cancer" and that 
chronic bronchitis was not considered to be a major 
contributing factor in the absence of any evidence.  The 
examiner offered to review any available pulmonary function 
studies to supplement the provided opinion.  

In a November 2005 statement the veteran's private physician, 
Dr. J.E.H., noted treatment had been provided over many years 
and that the veteran had chronic bronchitis with chronic 
respiratory difficulties.  It was noted that his chronic 
respiratory problems associated with chronic bronchitis were 
a contributory cause of his death.  A January 2006 VA report 
of contact noted that a telephone inquiry to Dr. J.E.H.'s 
office revealed there were no pulmonary function testing 
records maintained at the office. 

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the veteran's death was 
not incurred in or aggravated by service.  The opinion of the 
April 2005 VA physician is considered to be persuasive.  No 
rationale was provided for the private physician's opinion, 
no treatment records were provided in support of that 
opinion, and there is no indication the opinion included any 
review of the veteran's service medical records.  

The Board also finds the appellant is not entitled to service 
connection for the cause of the veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309.  There is no 
evidence of a malignant tumor within the veteran's first 
post-service year nor evidence that his lung cancer developed 
as a result of ionizing radiation exposure during service.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


